Reggie Bragg appeals from the denial of his petition pursuant to G. L. c. 211, § 3, by a single justice of this court. We affirm.
Bragg’s petition — which consists of a single page containing only broad, unsubstantiated allegations — is fundamentally flawed in at least two respects. First, Bragg failed to satisfy his burden of creating a record sufficient to substantiate his allegations: there was no record before the single justice. See Lu v. Boston Div. of the Hous. Court Dep’t, 432 Mass. 1005, 1005-1006 (2000) (petitioner must demonstrate, not merely allege, violation of substantive right). Second, he failed to demonstrate that he could not obtain his requested relief through some other adequate and effective.means. Maza v. Commonwealth, 423 Mass. 1006, 1006 (1996), and cases cited (petition properly denied where plaintiff could have appealed to Appeals Court panel from Appeals Court single justice’s denial of motion to have appeal docketed late). Indeed, it was not at all clear what relief Bragg was seeking.

Judgment affirmed.